            Case 4:21-cv-00576-JM Document 6 Filed 08/17/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

TIMOTHY SENKOWSKI
Reg. #21104-045                                                                        PLAINTIFF

v.                                    4:21-cv-00576-JM-JJV

UNITED STATES OF AMERICA                                                            DEFENDANT

                                             ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

Joe J. Volpe. No objections have been filed, and the time to do so has passed. After careful

review, this Court adopts the Recommendation in its entirety as its findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.      The Complaint (Doc. 1) is DISMISSED WITH PREJUDICE.

       2.      Dismissal of this action is a “strike” for purposes of 28 U.S.C. § 1915(g).

       3.      It is certified, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis appeal

from this Order and the accompanying Judgment would not be taken in good faith.

       Dated this 17th day of August 2021.


                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE
